Appellate Case: 21-6160     Document: 010110731500      Date Filed: 08/30/2022     Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                         August 30, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  SAMUEL NATHANIEL SCOTT,

        Petitioner - Appellant,

  v.                                                         No. 21-6160
                                                      (D.C. No. 5:21-CV-00794-J)
  UNITED STATES OF AMERICA,                                  (W.D. Okla.)

        Respondent - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before TYMKOVICH, Chief Judge, MATHESON, and EID, Circuit Judges.
                  _________________________________

       While incarcerated in Oklahoma state custody at the Joseph Harp Correctional

 Center (JHCC), Samuel Scott was charged in a federal court criminal complaint with

 First Degree Murder in Indian Country. See Criminal Complaint, United States v.

 Scott, No. 5:21-MJ-00194-STE-1 (W.D. Okla. Mar. 26, 2021), ECF No. 1. 1 He filed



       *
          After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
          Though not part of the record on appeal in this case, we take judicial notice
 of relevant documents in No. 5:21-MJ-00194-STE. See, e.g., United States v.
 Ahidley, 486 F.3d 1184, 1192 n.5 (10th Cir. 2007) (“Although we are not obliged to
 do so, we may exercise our discretion to take judicial notice of publicly-filed records
Appellate Case: 21-6160     Document: 010110731500        Date Filed: 08/30/2022    Page: 2



 an application for a writ of habeas corpus in his federal criminal proceeding. See R.

 at 6. On August 12, 2021, the district court in the criminal proceeding entered an

 order striking the petition for writ of habeas corpus and ordering the clerk of court to

 file the petition as a new civil case. See id.

        An identical habeas complaint was duly filed as an independent civil action in

 the Western District of Oklahoma. See id. at 1, 3-4. The habeas application did not

 challenge the state conviction for which Scott had been imprisoned at JHCC.

 Instead, Scott complained that at JHCC he did not have adequate access to law

 library resources, including federal case law, or adequate assistance with filing court

 documents. As a remedy for this problem, he asked the court to “instruct the [United

 States Department of Justice] to assume custody of me and transfer me to the

 appropriate federal detention facility.” Id. at 3 (capitalization normalized). 2

        On August 13, 2021, the district court entered an order in the civil case, No.

 5:21-CV-00794-J, directing the court clerk to dismiss the case. See id. at 8. The

 order stated that “[t]he Petition for Writ of Habeas Corpus will be determined in [the

 pending federal criminal case, No. 5:21-MJ-00194-STE-1].” Id. But, as noted, the

 identical habeas application already filed in Scott’s federal criminal case had been

 stricken.




 in our court and certain other courts concerning matters that bear directly upon the
 disposition of the case at hand.”).
        2
          Although the habeas application did not specify under which habeas statute it
 was brought, it appears Scott intended to file an application under 28 U.S.C. § 2241.
                                              2
Appellate Case: 21-6160    Document: 010110731500        Date Filed: 08/30/2022     Page: 3



       Faced with a sort of judicial ping pong regarding his application, Scott

 appealed to this court the August 13, 2021, order dismissing his habeas application in

 No. 5:21-CV-00794-J. He followed this up with an amended notice of appeal, also

 filed in No. 5:21-CV-00794-J.

       Meanwhile, on August 30, 2021, the United States Attorney filed a motion to

 dismiss the pending federal criminal complaint against Scott. Motion to Dismiss,

 United States v. Scott, No. 5:21-MJ-00194-STE-1 (W.D. Okla. Aug. 30, 2021), ECF

 No. 9. The district court entered its order dismissing the complaint without prejudice

 on the same day. See id., ECF No. 10. There is no indication that the government

 has refiled the federal charges against Scott.

       Only the district court’s order of dismissal in No. 5:21-CV-00794-J is now

 before us. We affirm the district court’s dismissal, albeit for a different reason than

 the one it stated. The only relief requested in Scott’s habeas application was that he

 be transferred to federal custody because the conditions at JHCC did not afford him

 adequate law library access or access to legal assistance. See R. at 4. This

 represented a challenge to the conditions of his confinement at JHCC rather than the

 fact or duration of that confinement and should therefore have been brought through

 a civil rights action rather than a habeas application. Cf. Palma-Salazar v. Davis,

 677 F.3d 1031, 1038-39 (10th Cir. 2012) (prisoner’s Fifth and Eighth Amendment

 challenges to denial of his request for a transfer within Bureau of Prisons should have

 been brought as a Bivens civil rights action challenging his conditions of



                                             3
Appellate Case: 21-6160    Document: 010110731500         Date Filed: 08/30/2022       Page: 4



 confinement; the district court therefore lacked jurisdiction under § 2241 to consider

 them as a purported habeas claim).

        In his opening brief, Scott raises several other issues. He asserts that the

 district court should have appointed counsel for him, that he was entitled to receive a

 report and recommendation before dismissal because this case was initially referred

 to a magistrate judge, and that as a Native American he is entitled to the benefit of

 treaty rights and protections and/or the state court lacked jurisdiction to convict him.

 Given the limited scope of the claim raised in his habeas petition and its patent

 jurisdictional defect, none of these assertions could affect the outcome of this appeal.

 We therefore need not discuss them further. See United States v. Valtierra-Rojas,

 468 F.3d 1235, 1243 n.12 (10th Cir. 2006) (“We will not undertake to decide issues

 that do not affect the outcome of a dispute.” (internal quotation marks omitted)).

        We affirm the judgment of dismissal. For substantially the reasons stated by

 the district court in its order denying Scott’s Motion for Leave to Proceed on Appeal

 Without Prepayment of Costs or Fees, see R. at 14-15, we deny Scott’s motion to

 proceed in forma pauperis in this appeal and order immediate payment of the filing

 fee.


                                             Entered for the Court


                                             Timothy M. Tymkovich
                                             Chief Judge




                                             4